Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/31/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 21,28 recites “the selecting of the preamble is based on at least one of the one or more reference signals not satisfying a threshold.” Paragraph 
Paragraph 141 discloses 
“The wireless device and/or the base station may select a preamble associated with the first RACH resources, e.g., after or in response to detecting the at least one beam failure. … The selected preamble may be based on a channel quality of the first RS. …”
Paragraph 187 discloses 
“At step 3005, the wireless device may select a preamble and/or a RACH resource. The preamble and/or a RACH resource may correspond to the one or more: RSs, preambles , or RACH resources indicated by the MAC CE command received at step 3002. The preamble and/or RACH resource may be selected for use in beam failure recovery, e.g., after detection of the beam failure event.”

Such disclosure fails to disclose the selection of the preamble as recited in claim 21 and similarly in claim 28. For these reasons, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 
Claims 22,29 recite “wherein the selecting the preamble is based on the monitoring the one or more second reference signals.”

“The wireless device and/or the base station may monitor a plurality of second RSs, and the first RACH resource may be associated with one or more of the plurality of second RSs. The plurality of second RSs may be indicated by the at least one MAC CE. The first RACH resource may be associated with a first candidate beam in a first set of the plurality of sets of second RSs. The base station may determine the plurality of second RSs. The base station may transmit, and the wireless device may receive, tone or more indications of the plurality of sets of second RSs. The wireless device and/or the base station may detect one or more beam failures. A beam failure may be detected, e.g., by measuring a channel state information reference signal resource associated with the plurality of RSs, and/or by determining that a channel quality of the first RS is below a first threshold of the one or more thresholds. The wireless device and/or the base station may select a preamble associated with the first RACH resources, e.g., after or in response to detecting the at least one beam failure. The wireless device may transmit, and the base station may receive, via the first RACH resource, the selected preamble. The selected preamble may be based on a channel quality of the first RS. A beam failure recovery request may be transmitted with the selected preamble. A system may comprise the wireless device and the base station.”

The highlighted portion of the paragraph discloses beam failure is performed based on the plurality of RSs and/or channel quality of the first RS, one or more plurality of second RSs (reference signals) and does not associate “the plurality of RSs” with “one or more plurality of second RSs”. Such does not match the recited limitation. For these reasons, claims 22,29 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-5,11-15,21-24,28-31,,35,37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and similarly, claim 11, recites the limitation “selecting, after the detecting the beam failure, a preamble, of the plurality of preambles, that is associated with a candidate beam”. The highlighted portion is unclear and indefinite. Is the preamble of the plurality of preambles associated with a candidate beam or is the performance of selection performed in association with the candidate beam or is the plurality of preambles associated with the candidate beam? Due to the ambiguity of the claimed language, the claim fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 2-5,12-15,21-24,28-31,35,37 are rejected as indicated for the respective independent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20,23-24,26-27,30-31,33-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al (US Publication No.: 20180288756) in view of Nagata et al (US Publication No.: 20180145807).
Claim 1, Xia et al discloses
receiving, by a wireless device, one or more radio resource control messages (paragraph 161 discloses the UE receives configuration messages in a RRC, MAC-CE message, etc.) comprising 
one or more configuration parameters of a plurality of preambles (paragraph 159,161 discloses the UE receives BRACH preamble sequences and associated time and frequency position on the BRACH channel such preamble sequences are communicated.);
	receiving at least one medium access control (MAC) control element (paragraph 161 discloses the UE receives configuration messages in a RRC message, MAC-CE message, etc.) comprising an indication to activate one or more reference signals of the plurality of reference signals (Fig. 3a, label broadcasting reference signals indicates reference signals are activated. Paragraph 7 discloses the access node sends configuration messages including information specifying a set of reference signals, wherein configuration message is sent via MAC-CE message (paragraph 161,21). Fig. 3b, 
 detecting at least one beam failure associated with the one or more reference signals (paragraphs 159,162,163,164 discloses detecting beam failure via monitoring reference signals that are broadcasted by the access node, Fig. 3a, label 307.);
selecting, after the detecting the at least one beam failure, a preamble associated with the first RACH resource (Paragraph 159 discloses “Alternatively, multiple BRACH preamble sequences may be assigned to each UE. The access node also conveys the BRACH preamble sequences to the UEs.” Paragraph 163 discloses “The UE transmits the BRACH preamble (block 363) if a beam failure has been detected and a new beam been identified.” Paragraph 209 discloses “In a situation where the UE is configured with one or more BRACH preambles, the UE selects one out of the one or more BRACH preambles.” Hence, it would be obvious to one skilled in the art, when the UE of Fig. 3 is assigned with more than one BRACH preamble sequence, the UE selects one out of the one or more BRACH preambles as shown in Fig. 8 since more than one is assigned as per paragraphs 209 so to enable the UE to implicitly signal information without having to explicitly signal the information. (paragraph 209)); and
	transmitting, via the first RACH resource, the selected preamble (Fig. 3b, label 363 transmits the BRACH on the time and frequency as indicated in the channel configurations, label 355. Paragraph 163 discloses transmission of the preamble and paragraph 167 discloses transmission occurs on the BRACH region parametrized by at least its time and frequency location information and time-frequency parameters may be included n the RRC message or configuration message received by the UE at label 355.).

Nagata et al discloses receiving, by a wireless device, one or more RRC messages comprising one or more configuration parameters of the plurality of reference signals (Fig. 3 shows the functions of the mobile station. Paragraph 51 discloses “received from the base station using at least one of radio resource control signaling … and the configuration information of the reference signals may be received using the radio resource control signaling.”) It would be obvious to one skilled in the art before the effective filing date of the application to modify Xia et al’s UE by incorporating reception of configuration parameters of the reference signals as disclosed by Nagata et al so to ensure the mobile or UE is configured to the reference signals dedicated to the UE, hence enabling the UE to monitor the reference signals for beam recovery as disclosed by Xia et al.
Claim 2, Xia et al discloses the detecting the at least one beam failure (Fig. 3b, label 357,359) comprises measuring a channel state information reference signal resource associated with the plurality of reference signals. (Paragraph 162 discloses the 
	Claim 3, Xia et al discloses wherein the transmitting the selected preamble comprises transmitting a beam failure recovery request with the selected preamble. (paragraph 167 discloses the UE may use the BRACH preamble to send a beam recovery request on the BRACH region.)
Claim 4, Xia et al discloses monitoring a plurality of second reference signals for determining the candidate beam (Paragraph 159 discloses the base station transmits reference signals to help the UE determine beam failure and identify a new beam.).
Claim 5, Xia et al discloses 
wherein the one or more radio resource control messages further comprise one or more thresholds (paragraph 162 discloses the UE determines a threshold specified by a technical standard, an operator of the communications system or determined through collaboration between the UE and the access node. Paragraph 161 discloses the access node transmits configuration parameters using RRC messages to the UE. Although paragraph 161,162 does not specify the configuration parameter includes the threshold as discussed in paragraph 162, it would be obvious to one skilled in the art at the time of the application to include such information in the configuration parameters as discussed in paragraph 161 so to collaborate between UE and access node as per paragraph 162.) and 
wherein the detecting the at least one beam failure comprises determining that a channel quality of the one or more reference signals is below a first threshold of the one or more thresholds (Paragraph 162 discloses the UE measures certain reference signals and determines whether the DL transmit beam of the reference signals has a signal 
Claim 6, Xia et al discloses 
transmitting, by a base station, one or more radio resource control messages comprising one or more configuration parameters of a plurality of preambles (Fig. 3a, label 305, paragraph 159,161); 
transmitting, by the base station to a wireless device, at least one medium access control (MAC) control element (paragraph 21) comprising an indication to activate one or more reference signals of the plurality of reference signals (Fig. 3a, label broadcasting reference signals indicates reference signals are activated. Paragraph 7 discloses the access node sends configuration messages including information specifying a set of reference signals, wherein configuration message is sent via MAC-CE message (paragraph 161,21). Fig. 3b, label receive configuration messages. Such indicates reception at least one MAC CE to activate reference signals occurs.); and
receiving, from the wireless device via a random access channel (RACH) resource, a preamble, of the plurality of preambles, (Fig. 3a, label 309, Fig. 3b, label 363. Paragraph 163 discloses transmission of the preamble and paragraph 167 discloses transmission occurs on the BRACH region parametrized by at least its time and frequency location information and time-frequency parameters may be included n the RRC message or configuration message received by the UE at label 355.) that is associated with a candidate beam ( Paragraph 163 discloses “the UE transmits the BRACH preamble when beam failure has been detected and a new beam has been identified.” Such indicates that a candidate beam is associated with the transmission of the preamble.).

Nagata et al discloses receiving, by a wireless device, one or more RRC messages comprising one or more configuration parameters of the plurality of reference signals (Fig. 3 shows the functions of the mobile station. Paragraph 51 discloses “received from the base station using at least one of radio resource control signaling … and the configuration information of the reference signals may be received using the radio resource control signaling.”) It would be obvious to one skilled in the art before the effective filing date of the application to modify Xia et al’s UE by incorporating reception of configuration parameters of the reference signals as disclosed by Nagata et al so to ensure the mobile or UE is configured to the reference signals dedicated to the UE, hence enabling the UE to monitor the reference signals for beam recovery as disclosed by Xia et al.
Claim 7, Xia et al discloses the one or more configuration parameters of the plurality of reference signals comprises a channel state information reference signal resource. (Paragraph 214 discloses the access nodes sends association between BFRS 
Claim 8, Xia et al discloses the receiving the preamble comprises receiving a beam failure recovery request with the preamble. (paragraph 167 discloses the UE may use the BRACH preamble to send a beam recovery request on the BRACH region.)
Claim 9, Xia et al discloses determining a plurality of sets of second reference signals (Paragraph 207 discloses the UE monitors the BFRSs. Paragraph 159 discloses the access node determines and transmits reference signals such as BFRSs.); and
transmitting one or more indication of the plurality of sets of second reference signals (Paragraph 159 discloses the access node determines and transmits reference signals such as BFRSs.),
wherein the candidate beam is associated with at least one reference signal in the first set of the plurality of sets of second reference signals (Paragraph 189 discloses “when the BFRS (beam failure reference signal) includes both CSI-RSs and WBRSs (wideband reference signal), the BRACH preamble is received on a BRACH resource associated with an m-th BFRS.”).
Claim 10, Xia et al discloses determining, based on the received preamble (Fig. 3a, label 309), a beam failure of a beam associated with the one or more reference signals (Fig. 3b, label 363 transmits a BRACH preamble that is received at label 309 when a beam failure is determined. Paragraph 159 discloses the base station transmits reference signals in order to help the UE in detecting beam failure as well as a new beam identification. This indicates, based on the received preamble, the base station at label 309,310 determines a beam failure has occurred and such beam failure is detected at the UE at label 359.),

Claim 11, Xia et al discloses
one or more processors (Fig. 25, label 2514,2502, paragraph 345); and 
memory storing instructions that, when executed by the one or more processors (paragraph 341,342, Fig. 25, label 2502,2508,2504), cause the wireless device to (Fig. 1, label 115): 
receive, by a wireless device, one or more radio resource control messages (paragraph 161 discloses the UE receives configuration messages in a RRC, MAC-CE message, etc.) comprising 
one or more configuration parameters of a plurality of preambles (paragraph 159,161 discloses the UE receives BRACH preamble sequences and associated time and frequency position on the BRACH channel such preamble sequences are communicated.);
	receive at least one medium access control (MAC) control element (paragraph 161 discloses the UE receives configuration messages in a RRC message, MAC-CE message, etc.) comprising an indication to activate one or more reference signals of the plurality 
 detect at least one beam failure associated with the one or more reference signals (paragraphs 159,162,163,164 discloses detecting beam failure via monitoring reference signals that are broadcasted by the access node, Fig. 3a, label 307.);
select, after the detecting the at least one beam failure, a preamble associated with the first RACH resource (Paragraph 159 discloses “Alternatively, multiple BRACH preamble sequences may be assigned to each UE. The access node also conveys the BRACH preamble sequences to the UEs.” Paragraph 163 discloses “The UE transmits the BRACH preamble (block 363) if a beam failure has been detected and a new beam been identified.” Paragraph 209 discloses “In a situation where the UE is configured with one or more BRACH preambles, the UE selects one out of the one or more BRACH preambles.” Hence, it would be obvious to one skilled in the art, when the UE of Fig. 3 is assigned with more than one BRACH preamble sequence, the UE selects one out of the one or more BRACH preambles as shown in Fig. 8 since more than one is assigned as per paragraphs 209 so to enable the UE to implicitly signal information without having to explicitly signal the information. (paragraph 209)); and
	transmit, via the first RACH resource, the selected preamble (Fig. 3b, label 363 transmits the BRACH on the time and frequency as indicated in the channel configurations, label 355. Paragraph 163 discloses transmission of the preamble and 
Xia et al discloses one or more of a plurality of reference signals (Paragraph 7 discloses the access node or eNB transmits a configuration message including information specifying a set of reference signals of a first reference signal type and a set of reference signals of a second reference signal type … and information specifying random access channel resources allocated for transmitting preamble sequences”.  Paragraph 21 discloses configuration message is sent on at least one of a RRC message, a MAC-CE message or a DCI message. Paragraph 161 discloses monitoring reference signals.), but fails to disclose receiving, by a wireless device, one or more RRC messages comprising one or more configuration parameters of the plurality of reference signals.
Nagata et al discloses receiving, by a wireless device, one or more RRC messages comprising one or more configuration parameters of the plurality of reference signals (Fig. 3 shows the functions of the mobile station. Paragraph 51 discloses “received from the base station using at least one of radio resource control signaling … and the configuration information of the reference signals may be received using the radio resource control signaling.”) It would be obvious to one skilled in the art before the effective filing date of the application to modify Xia et al’s UE by incorporating reception of configuration parameters of the reference signals as disclosed by Nagata et al so to ensure the mobile or UE is configured to the reference signals dedicated to the UE, hence enabling the UE to monitor the reference signals for beam recovery as disclosed by Xia et al.

	Claim 13, Xia et al discloses wherein the instructions, when executed by the one or more processors, cause the wireless device to (Fig. 1, label 115, paragraph 341,342, Fig. 25, label 2502,2508,2504) transmit the selected preamble comprises transmitting a beam failure recovery request with the selected preamble. (paragraph 167 discloses the UE may use the BRACH preamble to send a beam recovery request on the BRACH region.)
	Claim 14, Xia et al discloses wherein the instructions, when executed by the one or more processors, cause the wireless device to (Fig. 1, label 115, paragraph 341,342, Fig. 25, label 2502,2508,2504) monitor a plurality of second reference signals for determining the candidate beam (Paragraph 159 discloses the base station transmits reference signals to help the UE determine beam failure and identify a new beam.)
Claim 15, Xia et al discloses 
wherein the one or more radio resource control messages further comprise one or more thresholds (paragraph 162 discloses the UE determines a threshold specified by a technical standard, an operator of the communications system or determined through collaboration between the UE and the access node. Paragraph 161 discloses the access node transmits configuration parameters using RRC messages to the UE. Although 
wherein the instructions, when executed by the one or more processors, cause the wireless device to (Fig. 1, label 115, paragraph 341,342, Fig. 25, label 2502,2508,2504) to detect the beam failure comprises determining that a channel quality of the one or more reference signals is below a first threshold of the one or more thresholds (Paragraph 162 discloses the UE measures certain reference signals and determines whether the DL transmit beam of the reference signals has a signal quality that meets a threshold. Determining whether the quality is below a threshold is part of determining whether the quality meets a threshold.).
Claim 16, Xia et al discloses 
one or more processors (Fig. 24b, label 2450, paragraph 338); and 
memory storing instructions that, when executed by the one or more processors (paragraph 20, Fig. 24b, label memory), cause the base station to (Fig. 1, label access node): 
transmit, by a base station, one or more radio resource control messages comprising one or more configuration parameters of a plurality of preambles (Fig. 3a, label 305, paragraph 159,161); 
transmit, by the base station to a wireless device, at least one medium access control (MAC) control element (paragraph 21) comprising an indication to activate one or more reference signals of the plurality of reference signals (Fig. 3a, label broadcasting 
receive, from the wireless device via a random access channel (RACH) resource, a preamble, of the plurality of preambles, (Fig. 3a, label 309, Fig. 3b, label 363. Paragraph 163 discloses transmission of the preamble and paragraph 167 discloses transmission occurs on the BRACH region parametrized by at least its time and frequency location information and time-frequency parameters may be included n the RRC message or configuration message received by the UE at label 355.) that is associated with a candidate beam ( Paragraph 163 discloses “the UE transmits the BRACH preamble when beam failure has been detected and a new beam has been identified.” Such indicates that a candidate beam is associated with the transmission of the preamble.).
Xia et al discloses one or more of a plurality of reference signals (Paragraph 7 discloses the access node or eNB transmits a configuration message including information specifying a set of reference signals of a first reference signal type and a set of reference signals of a second reference signal type … and information specifying random access channel resources allocated for transmitting preamble sequences”.  Paragraph 21 discloses configuration message is sent on at least one of a RRC message, a MAC-CE message or a DCI message. Paragraph 161 discloses monitoring reference signals.), but fails to disclose receiving, by a wireless device, one or more RRC messages comprising one or more configuration parameters of the plurality of reference signals.

Claim 17, Xia et al discloses the one or more configuration parameters of the plurality of reference signals comprises a channel state information reference signal resource. (Paragraph 214 discloses the access nodes sends association between BFRS resources and BRACH resources, wherein the BFRS includes CSI-RS as per paragraph 164,165. Paragraph 214 further discloses BFRS resources can be CSI-RS resources.)
Claim 18, Xia et al discloses wherein the instructions, when executed by the one or more processors (paragraph 20,338, Fig. 24b, label memory, processor), cause the base station (Fig. 1, label access node) to receive the preamble comprises receiving a beam failure recovery request with the preamble. (paragraph 167 discloses the UE may use the BRACH preamble to send a beam recovery request on the BRACH region.)
Claim 19, Xia et al discloses wherein the instructions, when executed by the one or more processors (paragraph 20,338, Fig. 24b, label memory, processor), cause the base station (Fig. 1, label access node) to determine a plurality of sets of second 
transmitting one or more indication of the plurality of sets of second reference signals (Paragraph 159 discloses the access node determines and transmits reference signals such as BFRSs.),
wherein the candidate beam is associated with at least one reference signal in the first set of the plurality of sets of second reference signals (Paragraph 189 discloses “when the BFRS (beam failure reference signal) includes both CSI-RSs and WBRSs (wideband reference signal), the BRACH preamble is received on a BRACH resource associated with an m-th BFRS.”).
Claim 20, Xia et al discloses wherein the instructions, when executed by the one or more processors (paragraph 20,338, Fig. 24b, label memory, processor), cause the base station (Fig. 1, label access node) to determine, based on the received preamble (Fig. 3a, label 309), a beam failure of a beam associated with the one or more reference signals (Fig. 3b, label 363 transmits a BRACH preamble that is received at label 309 when a beam failure is determined. Paragraph 159 discloses the base station transmits reference signals in order to help the UE in detecting beam failure as well as a new beam identification. This indicates, based on the received preamble, the base station at label 309,310 determines a beam failure has occurred and such beam failure is detected at the UE at label 359.),
wherein the one or more RRC messages further comprise one or more thresholds (paragraph 162 discloses the UE determines a threshold specified by a technical standard, an operator of the communications system or determined through 
Claim 23, Xia et al discloses monitoring, based on the indication, the one or more reference signals (Paragraph 7 discloses the access node sends configuration messages including information specifying a set of reference signals, wherein configuration message is sent via MAC-CE message (paragraph 161,21). Paragraph 159,161 discloses monitoring the one or more reference signals.),
wherein the beam failure is associated with a quality of the one or more reference signals (paragraph 161 discloses the UE monitors the reference signals, and if the UE fails to detect the existence (quality) of a particular resource such as a reference signal, the UE may determine beam failure has occurred.), and 
wherein the RACH resource is associated with a first set, of the plurality of reference signals, comprising the one or more reference signals (Paragraph 165 discloses “the UE uses a single BRACH resource identified using detected reference signals or multiple BRACH resources to transmit the BRACH preamble.” Paragraph 159,161 discloses the detected reference signals is part of sets of reference signals. It would be obvious to one skilled in the art before the effective filing date of the application to simply substitute one well known element of transmission of the preamble on the RACH resource as indicated in paragraph 163,161 with another well known element of transmission of the preamble via a BRACH resource identified using detected reference 
Claim 24, Xia et al discloses monitoring, based on the indication, the one or more reference signals (Paragraph 7 discloses the access node sends configuration messages including information specifying a set of reference signals, wherein configuration message is sent via MAC-CE message (paragraph 161,21). Paragraph 159,161 discloses monitoring the one or more reference signals.),
wherein the beam failure is associated with a quality of the one or more reference signals (paragraph 161 discloses the UE monitors the reference signals, and if the UE fails to detect the existence (quality) of a particular resource such as a reference signal, the UE may determine beam failure has occurred.),
wherein a first set, of the plurality of reference signals, comprising the one or more reference signals (Paragraph 159,161 discloses the detected reference signals is part of sets of reference signals.), and
wherein the RACH resource is associated with a second set, of the plurality of reference signals, (Paragraph 159,161 discloses the detected reference signals is part of sets of reference signals.) comprising a candidate reference signal associated with the candidate beam (Paragraph 159 discloses the base station transmits reference signals that the UE can use to detect beam failure and a new beam identification. This indicates that the reference signals includes a candidate beam reference that is associated with the new beam since the new beam can be identified based on or associated with the reference signals.).
Claim 26, Xia et al discloses 

wherein the RACH resource is associated with a first set, of the plurality of reference signals, comprising the one or more reference signals (Paragraph 165 discloses “the UE uses a single BRACH resource identified using detected reference signals or multiple BRACH resources to transmit the BRACH preamble.” Paragraph 159,161 discloses the detected reference signals is part of sets of reference signals. It would be obvious to one skilled in the art before the effective filing date of the application to simply substitute one well known element of transmission of the preamble on the RACH resource as indicated in paragraph 163,161 with another well known element of transmission of the preamble via a BRACH resource identified using detected reference signals as indicated in paragraph 165 so to obtain predictable results of transmission of a preamble on a BRACH resource.).
Claim 27, Xia et al discloses a beam failure is associated with a quality of the one or more reference signals (paragraph 161 discloses the UE monitors the reference signals, and if the UE fails to detect the existence (quality) of a particular resource such as a reference signal, the UE may determine beam failure has occurred.),
wherein a first set, of the plurality of reference signals, comprising the one or more reference signals (Paragraph 159,161 discloses the detected reference signals is part of sets of reference signals.), and
wherein the RACH resource is associated with a second set, of the plurality of reference signals, (Paragraph 159,161 discloses the detected reference signals is part of 
Claim 30, Xia et al discloses wherein the instructions, when executed by the one or more processors, cause the wireless device to (Fig. 1, label 115, paragraph 341,342, Fig. 25, label 2502,2508,2504) 
monitor, based on the indication, the one or more reference signals (Paragraph 7 discloses the access node sends configuration messages including information specifying a set of reference signals, wherein configuration message is sent via MAC-CE message (paragraph 161,21). Paragraph 159,161 discloses monitoring the one or more reference signals.),
wherein the beam failure is associated with a quality of the one or more reference signals (paragraph 161 discloses the UE monitors the reference signals, and if the UE fails to detect the existence (quality) of a particular resource such as a reference signal, the UE may determine beam failure has occurred.), and 
wherein the RACH resource is associated with a first set, of the plurality of reference signals, comprising the one or more reference signals (Paragraph 165 discloses “the UE uses a single BRACH resource identified using detected reference signals or multiple BRACH resources to transmit the BRACH preamble.” Paragraph 159,161 discloses the detected reference signals is part of sets of reference signals. It would be obvious to one skilled in the art before the effective filing date of the application to 
Claim 31, Xia et al discloses wherein the instructions, when executed by the one or more processors, cause the wireless device to (Fig. 1, label 115, paragraph 341,342, Fig. 25, label 2502,2508,2504) 
monitor, based on the indication, the one or more reference signals (Paragraph 7 discloses the access node sends configuration messages including information specifying a set of reference signals, wherein configuration message is sent via MAC-CE message (paragraph 161,21). Paragraph 159,161 discloses monitoring the one or more reference signals.),
wherein the beam failure is associated with a quality of the one or more reference signals (paragraph 161 discloses the UE monitors the reference signals, and if the UE fails to detect the existence (quality) of a particular resource such as a reference signal, the UE may determine beam failure has occurred.),
wherein a first set, of the plurality of reference signals, comprising the one or more reference signals (Paragraph 159,161 discloses the detected reference signals is part of sets of reference signals.), and
wherein the RACH resource is associated with a second set, of the plurality of reference signals, (Paragraph 159,161 discloses the detected reference signals is part of sets of reference signals.) comprising a candidate reference signal associated with the candidate beam (Paragraph 159 discloses the base station transmits reference signals 
Claim 33, Xia et al discloses 
wherein a beam failure is associated with a quality of the one or more reference signals (paragraph 161 discloses the UE monitors the reference signals, and if the UE fails to detect the existence (quality) of a particular resource such as a reference signal, the UE may determine beam failure has occurred.), and 
wherein the RACH resource is associated with a first set, of the plurality of reference signals, comprising the one or more reference signals (Paragraph 165 discloses “the UE uses a single BRACH resource identified using detected reference signals or multiple BRACH resources to transmit the BRACH preamble.” Paragraph 159,161 discloses the detected reference signals is part of sets of reference signals. It would be obvious to one skilled in the art before the effective filing date of the application to simply substitute one well known element of transmission of the preamble on the RACH resource as indicated in paragraph 163,161 with another well known element of transmission of the preamble via a BRACH resource identified using detected reference signals as indicated in paragraph 165 so to obtain predictable results of transmission of a preamble on a BRACH resource.).
Claim 34, Xia et al discloses a beam failure is associated with a quality of the one or more reference signals (paragraph 161 discloses the UE monitors the reference signals, and if the UE fails to detect the existence (quality) of a particular resource such as a reference signal, the UE may determine beam failure has occurred.),

wherein the RACH resource is associated with a second set, of the plurality of reference signals, (Paragraph 159,161 discloses the detected reference signals is part of sets of reference signals.) comprising a candidate reference signal associated with the candidate beam (Paragraph 159 discloses the base station transmits reference signals that the UE can use to detect beam failure and a new beam identification. This indicates that the reference signals includes a candidate beam reference that is associated with the new beam since the new beam can be identified based on or associated with the reference signals.).
Claim 35, Xia et al discloses wherein the at least one MAC control element further comprises an indication of one or more RACH resources (Paragraph 167 discloses “access nodes that configure the UEs with one or more unique BRACH preamble sequences within a BRACH region.” a BRACH region includes one or more BRACH resources. Paragraph 169 discloses “Access nodes may configure B BRACH regions or resources (where B is an integer number, e.g. via a RRAC message, MAC-CE message, …”.), and 
wherein the RACH resource is associated with the candidate beam and is selected from the one or more RACH resources (Paragraph 209 discloses selection of one of the BRACH channels or resources and is associated with the new beam identified via monitoring reference signals since the RACH resource is used to transmit the selected preamble as a result of beam failure detection and the new beam is identified as a result of beam failure detection (paragraph 209,159,162,163).

wherein the RACH resource is associated with the candidate beam and is selected from the one or more RACH resources (Paragraph 209 discloses selection of one of the BRACH channels or resources and is associated with the new beam identified via monitoring reference signals since the RACH resource is used to transmit the selected preamble as a result of beam failure detection and the new beam is identified as a result of beam failure detection (paragraph 209,159,162,163). 
Claim 37, Xia et al discloses wherein the at least one MAC control element further comprises an indication of one or more RACH resources (Paragraph 167 discloses “access nodes that configure the UEs with one or more unique BRACH preamble sequences within a BRACH region.” a BRACH region includes one or more BRACH resources. Paragraph 169 discloses “Access nodes may configure B BRACH regions or resources (where B is an integer number, e.g. via a RRAC message, MAC-CE message, …”.), and 
wherein the RACH resource is associated with the candidate beam and is selected from the one or more RACH resources (Paragraph 209 discloses selection of one of the BRACH channels or resources and is associated with the new beam identified via monitoring reference signals since the RACH resource is used to transmit the selected 
Claim 38, Xia et al discloses wherein the at least one MAC control element further comprises an indication of one or more RACH resources (Paragraph 167 discloses “access nodes that configure the UEs with one or more unique BRACH preamble sequences within a BRACH region.” a BRACH region includes one or more BRACH resources. Paragraph 169 discloses “Access nodes may configure B BRACH regions or resources (where B is an integer number, e.g. via a RRAC message, MAC-CE message, …”.), and 
wherein the RACH resource is associated with the candidate beam and is selected from the one or more RACH resources (Paragraph 209 discloses selection of one of the BRACH channels or resources and is associated with the new beam identified via monitoring reference signals since the RACH resource is used to transmit the selected preamble as a result of beam failure detection and the new beam is identified as a result of beam failure detection (paragraph 209,159,162,163).

Claims 21-22,25,28-29,32, is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al (US Publication No.: 20180288756) in view of Nagata et al (US Publication No.: 20180145807), further in view of Seo et al (US Publication No.: 20180083751).
Claim 21, Xia et al discloses the selecting the preamble (paragraph 209), but fails to disclose the selecting of the preamble is based on at least one of the one or more reference signals not satisfying a threshold.

Claim 22, Xia et al discloses
monitoring, based on the indication, the one or more reference signals (Paragraph 7 discloses the access node sends configuration messages including information specifying a set of reference signals, wherein configuration message is sent via MAC-CE message (paragraph 161,21). Paragraph 159,161 discloses monitoring the one or more reference signals.); and
monitoring one or more second reference signals for determining the candidate beam (Paragraph 159 discloses the base station transmits reference signals to help the UE determine beam failure and identify a new beam.).
Xia et al discloses selecting the preamble (paragraph 209,159,163,209) and monitoring the second reference signals (paragraph 159,161), but fails to disclose wherein the selecting the preamble is based on the monitoring the one or more reference signals. 

Claim 25, Xia et al discloses transmission of the selecting the preamble (paragraph 163), Fig. 3a, label 309 discloses reception of the selected preamble, but fails to disclose the reception of preamble is based on at least one of the one or more reference signals not satisfying a threshold.
Seo et al discloses selecting a preamble based on at least one of the one or more reference signals not satisfying a threshold. (paragraph 291-293 discloses selection of a preamble based on the angle of arrival of a downlink (DL) reference signal (RS) is within a specific region or threshold. This indicates the preamble selected is based on the condition of reference signal not outside the specific region or threshold.) and reception of the selected preamble (paragraph 64 disclose transmission of the preamble and receiving a response message to the preamble. Such indicates reception of the preamble. Since the selection of the preamble is based on at least one reference signals not satisfying a threshold as indicated in paragraphs 291-293, the reception and transmission of such preamble is based on such limitation.) It would be obvious to one skilled in the art before the effective filing date of the application to simply substitute one well known element of selecting a preamble as disclosed by Xia et al with another 
Claim 28, Xia et al discloses wherein the instructions, when executed by the one or more processors, cause the wireless device to (Fig. 1, label 115, paragraph 341,342, Fig. 25, label 2502,2508,2504) select the preamble (paragraph 209), but fails to disclose the selecting of the preamble is based on at least one of the one or more reference signals not satisfying a threshold.
Seo et al discloses selecting a preamble based on at least one of the one or more reference signals not satisfying a threshold. (paragraph 291-293 discloses selection of a preamble based on the angle of arrival of a downlink (DL) reference signal (RS) is within a specific region or threshold. This indicates the preamble selected is based on the condition of reference signal not outside the specific region or threshold. It would be obvious to one skilled in the art before the effective filing date of the application to simply substitute one well known element of selecting a preamble as disclosed by Xia et al with another well known element of selecting a preamble based on one or more reference signals within a specific region as disclosed by Seo et al so to obtain predictable result of selecting a preamble. 
Claim 29, Xia et al discloses wherein the instructions, when executed by the one or more processors, cause the wireless device to (Fig. 1, label 115, paragraph 341,342, Fig. 25, label 2502,2508,2504) 
monitor, based on the indication, the one or more reference signals (Paragraph 7 discloses the access node sends configuration messages including information specifying a set of reference signals, wherein configuration message is sent via MAC-CE 
monitor one or more second reference signals for determining the candidate beam (Paragraph 159 discloses the base station transmits reference signals to help the UE determine beam failure and identify a new beam.).
Xia et al discloses selecting the preamble (paragraph 209,159,163,209) and monitoring the second reference signals (paragraph 159,161), but fails to disclose wherein the selecting the preamble is based on the monitoring the one or more reference signals. 
Seo et al discloses select the preamble is based on the monitoring the one or more reference signals. (Paragraph 290-293 discloses the selecting preamble is based on monitoring one or more second reference signals or DL RS.)
It would be obvious to one skilled in the art before the effective filing date of the application to simply substitute one well known element of selecting a preamble as disclosed by Xia et al with another well known element of selecting a preamble based on one or more second reference signals as disclosed by Seo et al so to obtain predictable result of selecting a preamble. 
Claim 32, Xia et al discloses wherein the instructions, when executed by the one or more processors (paragraph 20,338, Fig. 24b, label memory, processor), cause the base station (Fig. 1, label access node) to transmit the selecting the preamble (paragraph 163), and Fig. 3a, label 309 discloses reception of the selected preamble, but fails to disclose the reception of preamble is based on at least one of the one or more reference signals not satisfying a threshold.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/LINDA WONG/Primary Examiner, Art Unit 2655